J-S03039-15


                              2015 Pa. Super. 87

IN RE: APPLICATION OF JOHN P.                   IN THE SUPERIOR COURT OF
CLADER, TRADING AS LT                                 PENNSYLVANIA
INVESTIGATIONS, FOR A PRIVATE
DETECTIVE LICENSE




APPEAL OF: COMMONWEALTH OF
PENNSYLVANIA

                                                     No. 2094 EDA 2014


               Appeal from the Order Entered June 26, 2014
               In the Court of Common Pleas of Pike County
                    Civil Division at No(s): CV128-2014


BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and OTT, J.

OPINION BY OTT, J.:                                  FILED APRIL 20, 2015

      The Commonwealth appeals from the order entered June 26, 2014, in

the Court of Common Pleas of Pike County, issuing John P. Clader, trading as

LT Investigations, a private detective license subject to certain restrictions.

The Commonwealth contends the trial court erred in granting Clader a

private detective license pursuant to The Private Detective Act, 22 P.S. § 11

et seq (“the Act”) because (1) Clader is an appointed school police officer

with law enforcement powers, and (2) the court had no statutory authority

to grant a limited private detective license.   For the following reasons, we

affirm.
J-S03039-15



       Clader is a school police officer, who works as Director of School

Security for the Wallenpaupack School District in Pike County, Pennsylvania.

On January 23, 2014, he petitioned the court for a private detective license

pursuant to the Act.         The Commonwealth opposed the petition, and a

hearing was held on June 3, 2014. Thereafter, Clader was granted a license

by the trial court, subject to the following limitation:

       [T]he Petitioner, who has previously been appointed as a school
       police officer for the Wallenpaupack Area School District, shall
       not engage in any private detective business, as defined under
       the Act, in any matter involving school administrators, teachers,
       employees, officials, parents or students of the Wallenpaupack
       Area School District without prior written approval of the Court
       and notice thereof to the Pike County District Attorney.”

Order and Certificate of License, 6/26/2014. This appeal followed.1

       The Commonwealth first argues that the trial court erred because the

issuance of a private detective license to Clader, an individual with law

enforcement powers as part of his public employment, demonstrates a

potential   for   abuse     and    is   a   conflict   of   interest.   Secondly,   the

Commonwealth maintains that the Act does not allow the court to grant a

private detective license subject to limitations. We discuss these arguments

together.




____________________________________________


1
  The Commonwealth timely complied with the order of the trial court to file
a Pennsylvania Rule of Appellate Procedure 1925(b) statement of errors
complained of on appeal.



                                            -2-
J-S03039-15



     At the outset, we note our standard of review is plenary. See Phillips

v. A-Best Prod. Co., 665 A.2d 1167, 1170 (Pa. 1995).            The question

whether a school district police officer can hold a private detective license

pursuant to the Act is an issue of first impression.   Therefore, we look to

analogous case law as a starting point.

     This Court, in Commonwealth v. Centeno, 5 A.3d 1248 (Pa. Super.

2010), considered the Commonwealth’s claim that “the trial court erred in

granting a private detective license to appellee because a prison guard is a

peace officer and so is prohibited from holding a private detective license.”

Id. at 1249 (quotations omitted).     The Centeno Court agreed with the

Commonwealth, referencing the powers of a corrections officer, as follows:

     [A] corrections officer of a county corrections institution may
     exercise the powers of a peace officer in the performance of that
     person’s duties generally in:

     (1) Guarding, protecting, and delivering inmates.

     (2) Protecting the property and interests of the county.

     (3) Capturing and returning inmates that may have escaped.

Id., citing 61 P.S. § 1734. The Court opined:

     The Courts of Pennsylvania have consistently held that a law
     enforcement officer cannot simultaneously hold a license as a
     private detective. See: In re Kuma K-9 Security, Inc., 351 Pa.
     Super. 471, 506 A.2d 445 (Pa. Super. 1986) (issuance of private
     detective license made contingent on resignation of police officer
     as consultant); Commonwealth v. Gregg, 262 Pa. Super. 364,
     396 A.2d 797 (Pa. Super. 1979) (denying the issuance of private
     detective license to a probation officer); Stanley Appeal, 204
Pa. Super. 29, 201 A.2d 287 (Pa. Super. 1964) (private
     detective license was suspended upon its holder being elected as

                                    -3-
J-S03039-15


      a constable). Thus, although the trial court was correct in
      observing that there is no reported decision precluding a
      corrections officer from holding a license as a private detective,
      the weight of authority is in favor of the position espoused by
      the Commonwealth, namely that “as a matter of public policy,
      persons vested with the authority of a peace officer, by virtue of
      their public employment, cannot be licensed as private
      detectives, because of the obvious potential for abuse and
      conflict of interest.” Brief of Appellant, p. 4. See generally: In
      re Application of Millennium Consulting & Associates, 804
A.2d 735, 736 (Pa. Cmwlth. 2002) (potential for abuse, as
      opposed to evidence of actual abuse, and appearance of
      impropriety are reasons for denial of private detective license to
      active duty law enforcement officers).

Id. Therefore, this Court reversed the order issuing a private detective

license to the prison guard petitioner.

      In re Kuma K-9 Security, Inc., 506 A.2d 445 (Pa. Super. 1986), this

Court addressed the situation where a private detective agency retained a

police captain as a consultant. This Court reasoned that the agency, through

its consultant, “would have access to information and be in a position not

enjoyed by other private detectives” and that this potential advantage to the

agency “would create at least the appearance of a conflict of interest and a

potential source of abuse.” Id. at 449. Therefore, the issuance of a license

to the agency was conditioned upon the police captain severing all ties and

resigning as a consultant. Id.

      In Commonwealth v. Gregg, 396 A.2d 797 (Pa. Super. 1979), this

Court held probation officers should not be granted private detective

licenses.   The Gregg Court relied on In re Stanley, 201 A.2d 287 (Pa.




                                     -4-
J-S03039-15



Super. 1964), wherein this Court sustained the suspension of a private

detective license to an individual elected as a constable, and explained:

      “A constable’s authority to execute warrants of arrest, to arrest
      on sight for breach of the peace, vagrancy and drunkenness, to
      carry a deadly weapon concealed upon his person and to be
      present at the polling places in order to keep the peace, is not
      conferred upon private citizens, including private detectives. To
      give these powers, conferred upon a duly elected constable for
      the benefit of the public, to a person licensed to act for [sic]
      private persons, creates the distinct possibility of grave abuses.
      The public policy against allowing one clothed with such
      extraordinary authority to act as a private detective for private
      employers seems obvious.” Stanley Appeal, 204 Pa.Super. at
      32, 201 A.2d at 289.

Gregg, at 798.        This Court reasoned that not only did probation officers

have police powers, as in Stanley, but also had access to criminal records of

any individual, a privilege not enjoyed by all other private detectives and

which created the potential for abuse. Id. at 798–799.

      Finally,   in    In   re   Application   of   Millenium   Consulting   &

Associates, 804 A.2d 735 (Pa. Cmwlth. 2002), the Commonwealth Court

affirmed the denial of a private detective license to a firm that consisted of

two partners, who were active full-time members of the Kutztown Borough

Police Department. The Commonwealth Court noted “[t]he concern is that a

public official given authority for the benefit of the public might use that

authority for the benefit of private persons.” Id. at 736 (citation omitted).

In reaching its conclusion, the Commonwealth Court reiterated “… where

public officials are involved, even the appearance of a conflict of interest

should be avoided.” Id. at 737 (quotations and citation omitted).


                                       -5-
J-S03039-15



      Turning to the powers of an appointed school police officer, 24 Pa.C.S.

§ 7-778, provides, in pertinent part:

      (a)     Any school entity or nonpublic school may apply to any
              judge of the court of common pleas of the county within
              which the school entity or nonpublic school is situated to
              appoint such person or persons as the board of directors of
              the school entity or administration of the nonpublic school
              may designate to act as school police officer for said school
              entity or nonpublic school. The judge, upon such
              application, may appoint such person, or so many of them
              as he may deem proper, to be such school police officer
              and shall note the fact of such appointment to be entered
              upon the records of the court. The judge may, at the
              request of the school entity or nonpublic school, grant the
              school police officer the power to arrest as provided in
              subsection (c)(2), the authority to issue citations for
              summary offenses or the authority to detain students until
              the arrival of local law enforcement, or any combination
              thereof.

                                         ****

      (c)     Such school police officer so appointed shall severally
              possess and exercise all the following powers and duties:

        (1)     To enforce good order in school buildings, on school
                buses and on school grounds in their respective
                school entities or nonpublic schools. For purposes of
                this clause, the term “school bus” shall include
                vehicles leased by the school entity or nonpublic
                school to transport students and vehicles of mass
                transit used by students to go to and from school
                when the school police officer is responding to a
                report of an incident involving a breach of good order
                or violation of law.

        (2)     If authorized by the court, to exercise the same
                powers as are now or may hereafter be exercised
                under authority of law or ordinance by the police of
                the municipality wherein the school property is
                located.

                                        -6-
J-S03039-15



         (3)    If authorized by the court, to issue summary
                citations or to detain individuals until local law
                enforcement is notified.

24 Pa.C.S. § 7-778(c).

       In Commonwealth v. Williams, 749 A.2d 957 (Pa. Super.             2000),

this Court recognized that for school police officers to have the authority of

municipal police officers, they must have been authorized by the court

pursuant to Section 7-778 of the Public School Code.2 Id. at 963. In this

case, the court’s order appointing Clader as a school police officer for the

Wallenpaupack School District specifically authorized Clader “to possess and

exercise all of the powers and duties set forth in 24 P.S. Section 7-778(c)(1-

3).”3 As Clader was authorized to exercise the powers of municipal police,

the issue is whether there exists a potential for abuse and conflict of interest

that warrants the denial of a private detective license while he works as a

school police officer.



____________________________________________


2
  In Williams, the school police officers were not authorized to exercise the
powers of municipal police. Id., 749 A.2d at 963. This Court held the school
police officers, who were empowered under Section 7-778(c)(1) to enforce
order in school buildings, on school buses, and on school grounds, acted
without authority when they conducted search and seizure of student’s
vehicle parked on city street, off school property. Id.
3
  Order, dated 6/27/2013, attached as Exhibit “A” to Answer of the District
Attorney to Application of John P. Clader Trading as LT Investigations for a
Private Detective License.




                                           -7-
J-S03039-15



       Clader’s authorized powers must be considered in the context of the

Section 7-778, which provides that a school police officer’s authority is

limited to school purposes. Specifically, the duties of a school police officer

are “[t]o enforce good order in school buildings, on school buses and on

school grounds.” 24 Pa.C.S. § 7-778(c)(1). In conjunction with the officer’s

arrest power, Section 7-778(c)(2) provides that, if authorized by the court, a

school police officer has the same powers that are presently or may

thereafter be exercised under authority of law or ordinance by municipal

police wherein the school property is located.      Finally, under Section 7-

778(c)(3), a school police officer, if authorized by the court, can issue

summary citations or detain individuals until local law enforcement is

notified. It bears further note that the salaries of school police are paid by

the school district, Section 7-778(e), and they are, “at all times,” employees

of the school district, Section 7-778(g).4
____________________________________________


4
  In In Interest of R.H., 791 A.2d 331 (Pa. 2002) (plurality), the
Pennsylvania Supreme Court, in an opinion announcing the judgment of the
Court, held that where a student was taken into custody and questioned on
school grounds, school police officers “were ‘law enforcement officers’ within
the purview of Miranda.” Id. at 334. We note this decision addressed
Miranda concerns, and, as a plurality decision, is not binding precedent.
The dissenting remarks of then Justice Castille, now retired Chief Justice, are
apt to the present discussion:

       Although school police may be authorized to exercise the same
       powers as municipal police on school property pursuant to 24
       P.S. § 7-778(c)(2), these powers must be viewed in the context
       of the statute as a whole and in light of the function of schools.
       The duties of the school police are not solely, or even
(Footnote Continued Next Page)


                                           -8-
J-S03039-15



      Plainly, the authorized powers of school police are limited, in terms of

both scope and jurisdiction, compared to the broad county-wide or state-

wide powers of police, probation, and correction officers.              Consistent with

Section 7-778(c)(1-3), the policy of the Wallenpaupack School District limits

school police to “Investigate, document any violation of law and make

arrests for summary offenses,” and “Detain students that violate any law

that constitutes a misdemeanor or a felony.” N.T., 6/3/2014, at 9–10, 15;

Petitioner’s Exhibit, 1.         Clader testified that he had issued citations for

summary     offenses,      but    had   not      made   any   arrests   for   felonies   or

misdemeanors.          He stated he had been involved in six or seven

                       _______________________
(Footnote Continued)

      predominantly, to investigate criminal conduct, but rather the
      prescribed duty is to “enforce good order in school buildings, on
      school buses and on school grounds.” § 7-778(c)(1). Thus,
      school police are authorized to detain individuals, but only “until
      local law enforcement is notified.” § 7-778(c)(3). Most
      importantly, the salaries of school police are paid by the school
      district, § 7-778(e), and they are, “at all times,” employees of
      the school district, § 7-778(g). Thus, it is the school district, not
      the police department, that school police answer to. When § 7-
      778 is read in toto, it is apparent that school police officers
      appointed under the statute are not so much law enforcement
      officials charged with ferreting out criminal activity -- as the lead
      opinion necessarily assumes in granting relief here -- but are
      specialized members of the school staff, employed and
      compensated by the school district, whose purpose is to assist
      teachers and school administrators in the important, unique
      requirement of maintaining safety, order, and discipline.

Id. at 341–342 (Castille, J., dissenting).




                                            -9-
J-S03039-15



misdemeanor/felony investigations, and those had been turned over to the

Pennsylvania State Police.          Id. at 10–11.         The specific policy of the

Wallenpaupack Area School District is that school police do not make felony

or misdemeanor arrests. Id. at 13.

       Furthermore, Clader testified he cannot obtain criminal history

information     as   a   school    police      officer.   While   Clader   stated   the

Wallenpaupack Area School District has an “ORI number,”5 assigned by the

Pennsylvania State Police, he explained this number gives school police

access to driver’s license, registration and stolen vehicle information. 6 Id. at

12. Therefore, Clader is without access to criminal background information.

       We find Section 7-778 draws a distinction between school police and

municipal police, and we conclude Clader’s limited school police authority

does not present the concern that this authority might be used for the

benefit of private persons.7        Therefore, based on our review of Section 7-
____________________________________________


5
  Clader explained, “ORI is a number you are assigned so you can file non-
traffic citations or other things at District Justice Courts.” N.T., 6/3/2014, at
12.
6
  See N.T., 6/3/2014, at 11–13, 15; Petitioner’s Exhibit 2, Letter from
Pennsylvania State Police to Clader, 9/30/2013 (explaining that the ORI “will
permit your agency to access Drivers License, Registration and Hot File
Information only.     Criminal History Information is restricted to
Criminal Justice/Law Enforcement.” (emphasis added)).
7
  The Commonwealth argues that “[t]he obvious potential for abuse and
conflict of interest that exists in county probation officers and correctional
officers exists with a sworn police in the school setting,” Commonwealth
Brief at 13–14, but does not discuss what information Clader has access to
(Footnote Continued Next Page)


                                            - 10 -
J-S03039-15



778 and the testimony presented at the hearing on the petition, and in light

of Clader’s limited police authority in school areas only, and his non-access

to criminal history information, we conclude that Centeno and the

precedent cited therein, that holds a law enforcement officer may not

simultaneously hold a private detective’s license, are not controlling in this

case to preclude the issuance of a private detective license to Clader, while

he is employed as a school police officer.

        Moreover, we find no error in the court’s decision to include a

limitation on the license, specifying that Clader cannot engage in any private

detective business “in any manner involving school administrators, teachers,

employees, officials, parents or students of the Wallenpaupack Area School

District, without prior approval of the Court and notice thereof to the Pike

County District Attorney without the court’s prior approval and notice to the

District Attorney.”8 The Commonwealth contends the Act does not allow the

court to grant a private detective license subject to limitations upon the

nature of matters the detective may investigate.        The Commonwealth,

however, does not point to any authority in the statute or case law to

support its position. Therefore, we find this argument unavailing.


                       _______________________
(Footnote Continued)

at the school district that is likely to be used improperly in his work as a
private detective.
8
    Order and Certificate of License, 6/26/2014.




                                           - 11 -
J-S03039-15



      Here, the trial court, recognizing that Clader is authorized as provided

in Section 7-778(c)(1-3), explained that it carefully crafted its order to

“specifically eliminate[] any potential for abuse that would normally exist

when allowing an official with police powers to be licensed [and] eliminate[]

the appearance of impropriety because the Applicant is prohibited from using

any information he may obtain on such individuals against them in his

private business.” Trial Court Opinion, 8/28/2014, at 3.      We find that the

limitation serves as an added safeguard for the school community, and is not

improper under the Act.

      Given the limited scope and jurisdiction of school police powers, and

the absence of any authority that prohibits the court’s reasonable restriction

upon Clader’s private detective license, we find no basis upon which to

disturb the decision of the trial court.

      Order affirmed.

      Judge Panella joins in this opinion.

      President Judge Emeritus Ford Elliott files a dissenting opinion.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2015




                                      - 12 -